Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 12-14, filed 26 August 2020, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of 4/24/2020 has been withdrawn. 
Allowable Subject Matter
Claims 1, 6, 12, 14, 15, 17, 19-21, 25, 30, 34, 45, and 46 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are Hanna US 2014/0283113, Buscher US 2015/0363749, and Xu US 2005/0188213. The closest NPL of record is Allaf, O. “Review of Face Detection Systems Based Artificial Neural Networks Algorithms” February 2014. The references fail to teach or disclose in combination at least initiate image capture of a plurality of images associated with the payment once the completion signal has been detected and generate a ranking based on the usability score of each image by comparing a first image of the plurality of images and a second image of the plurality of images with each other. The combination of claim limitations was not obvious over the combination of references and the non-obvious features of initiating the capture of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692